The appellant was charged by information with the offense of wilfully causing an electric meter belonging to the city of Austin from correctly registering the quantity of electricity supplied by said city.
The record is before us without a judgment, notice of appeal, or recognizance. Hence this court is without jurisdiction and the appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 303